Citation Nr: 1820943	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a fractured left wrist with degenerative changes. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1979 to September 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana (hereinafter the agency of original jurisdiction (AOJ)).

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The record reflects that the Veteran was last examined for VA compensation purposes in January 2018.  During that examination, it was noted that the Veteran reported flare-ups of wrist symptoms due weather changes.  The examiner did not explicitly address the Veteran's report of flare-ups, and checked a box in the examination report indicating that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.

In a March 2018 brief, the Veteran's representative pointed out that the VA examiner did not consider the Veteran's reported flare-ups, which were "productive of reduced movement and motion with pain in the left wrist . . . ."  In this regard, the Board notes that the January 2018 examination was not conducted during a flare-up.  Nevertheless, VA examiners have the obligation to elicit information regarding flare-ups of a musculoskeletal disability if an examination is not conducted during such a flare-up, and to use that information to characterize additional functional loss during flare-ups in terms of loss in range of motion, if feasible.  See Sharp v. Shulkin, 29 Vet. App, 26 (2017).  Here, that was not done.  As such, another examination is required.

As to the Veteran's claim for TDIU, he asserts that his service-connected major depressive disorder and left wrist disability prevent him from obtaining and maintaining substantially gainful employment.  He has not undergone a VA mental disorders examination in some time, and current findings would be of assistance in deciding his claim.  Ongoing VA treatment records should also be obtained.

Accordingly, this case is REMANDED for the following action:

1. Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left wrist disability.  The electronic file must be made available to the examiner for review.  In accordance with the latest worksheets for rating the wrist, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner should describe whether pain, weakness, fatigue, and/or incoordination significantly limits functional ability during flare-ups or with repetitive use, and if so, the examiner should express that functional loss in terms of loss in range of motion.  If the examination does not take place during a flare-up, the examiner should have the Veteran describe and/or demonstrate the extent of loss in range of motion during flare-ups or with repetitive use and should estimate the extent of such loss in range of motion in terms of degrees.  If there is no pain and/or no limitation of function, such must be noted in the report.

Also, in order to comply with the decision in Correia, the VA examination report must include range of motion testing in the following areas:

    Active motion;
    Passive motion;
    Weight-bearing; and
    Nonweight-bearing.
   
Range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should further provide a full description of the manner and extent to which the Veteran's left wrist disability impacts functions relating to physical and sedentary employment.

A complete rationale should be supplied for any opinions provided.

3. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected major depressive disorder.  The electronic file must be made available to the examiner for review.  In accordance with the latest worksheets for rating mental disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.

The examiner should further provide a full description of the manner and extent to which the Veteran's major depressive disorder impacts functions relating to physical and sedentary employment.

A complete rationale should be supplied for any opinions provided.

4. Thereafter, consider all of the evidence of record and readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

